Order unanimously affirmed. Memorandum: This appeal is from an order of Onondaga County Court which denied defendant’s motion for writ of error coram nobis. On May 12, 1960 in granting defendant’s motion to prosecute this appeal on original papers and in denying his application for *1080counsel, we said: "Application for counsel denied. (See People v. Breslin, 4 N Y 2d 73.) It appears from the papers that the defendant has a copy of the transcript of the proceedings of February 7, 1951 upon arraignment on the second felony information.” (11 A D 2d 635.) For the reasons then stated we have rendered our decision herein notwithstanding the fact that appellant is not represented by counsel on this appeal. (Appeal from final order of Onondaga County Court denying defendant’s motion to vacate judgment of conviction rendered February 9, 1951, convicting defendant of the crimes of robbery, first degree [2 counts].) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.